This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
     also note that this electronic memorandum opinion may contain computer-generated errors or other
     deviations from the official paper version filed by the Court of Appeals and does not include the
     filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                          NO. 31,369

 5 DVINA RAMIREZ,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF DOÑA ANA COUNTY
 8 Fernando R. Macias , District Judge

 9 Gary K. King, Attorney General
10 Andrew S. Montgomery, Assistant Attorney General
11 Santa Fe, NM

12 for Appellee

13 Jacqueline L. Cooper, Chief Public Defender
14 Santa Fe, NM

15 for Appellant

16                                 MEMORANDUM OPINION

17 WECHSLER, Judge.

18          Defendant is appealing from a district court order dismissing her appeal from
1 magistrate court.   We proposed to reverse because the district court granted the

2 State’s motion to dismiss without giving Defendant sufficient time to respond to the

3 motion. The State has filed a response indicating that it does not oppose our proposed

4 disposition. We reverse and remand to the district court for further proceedings.

5        IT IS SO ORDERED.



6                                               ________________________________
7                                               JAMES J. WECHSLER, Judge
8 WE CONCUR:



 9 __________________________________
10 CELIA FOY CASTILLO, Chief Judge



11 __________________________________
12 MICHAEL E. VIGIL, Judge




                                            2